Madsen, C.J.
¶20 (concurring in dissent) — In a time of fiscal austerity, it is surprising that King County elected to use its resources to prosecute a young man for his apparent lack of candor with uniformed officers after being informed that Sound Transit no longer accepted bus transfers as legitimate fare. The use of considerable public resources to prosecute such a minor infraction, especially one that can easily be understood as a crime of poverty, is remarkable. It is more surprising, however, that the majority can find the Sound Transit fare enforcement officer was performing a government function, fare enforcement, but that this officer was not a “public servant.” The analysis presented by the majority would define the engineering consultant hired to design the light-rail as a “public servant” while excluding fare enforcement officer Brett Willet, interacting with the public and issuing citations on the light-rail, from the same *746titular description. I cannot subscribe to the majority’s application of the rules of statutory construction because it leads to an untenable result. Therefore, I join and concur in the dissent.
Stephens, J., concurs with Madsen, C.J.